Title: To James Madison from James Taylor, 19 April 1815
From: Taylor, James
To: Madison, James


                    
                        
                            Dear sir
                        
                        Belle Vue Apl 19th. 1815
                    
                    I did my self the honor some weeks since to forward to you at Washington the riding horse which I promised to procure for you; he was sent by a Doct Canby, who I am sure will take particular care of him & deliver him to some one of your domestics who may have remained there. I hope that he may get in safe, and may please you.
                    The War having terminated I find that my freind Genl Mc.arthur wishes to turn his attention to some active imployment.
                    If he can be serviceable to his country I am convinced it would be his highest pride.
                    He is an excellent practical surveyor and as good a Woodman I will venture to say as any in the U. States. Should a person of those qualifications be required to attend the Commissioners under the 6 & 7th. articles of the late treaty, I have a hint that he would be highly gratified and would consider himself highly honored with such an appointment. From my Knowledge of the Genl. his good sense, activity & purseverence, I am convinced there is no man who would do higher credit to the trust as far as his qualifications extend, but without he could acquit himself handsomely & do Credit to the Goverment, I am sure he would not wish the appointment.
                    
                    I hope this may find yourself my friend Mrs Madison & the Worthy old Lady enjoying good health. The pleasure which I enjoy on the restoration of Peace is greatly hightened on the recollection of the great relief you must have experienced from the press of business & responsibility. May the cue of your well spent life be as happy as it has been glorious to your self & honorable to your much injured Country.
                    We have had higher waters in this Country than we have had for 22d. years. Great damage has been done to fencing & even to mantions.
                    Be so good my dear sir to make a tender of my best respects to your good family and to my friends near you, and believe me to be with the greatest respect & esteem Dr sir your freind & obed servt.
                    
                        
                            James Taylor
                        
                    
                